           Case 7:21-cv-02807-CS Document 6 Filed 05/27/21 Page 1 of 1




                     BACKENROTH FRANKEL & KRINSKY, LLP
                                   800 Third Avenue
                               New York, New York 10022
                                    (212) 593-1100

                                                             May 27, 2021
The Honorable Cathy Seibel
United States District Court
300 Quarropas Street
White Plains, New York 10601-4140

               Re:    In re 53 Stanhope LLC, Case no. 21-cv-02807-CS

Dear Judge Seibel:

       I am writing as Appellee/Debtor’s counsel to request an additional thirty days to file the
Appellee’s brief.

         Since the Appellant’s brief was filed, the Debtors have been consumed by Bankruptcy
Court plan confirmation litigation against the Appellant. The 53 Stanhope case involves 18
jointly administered debtors. For the past few weeks, we have been engaged in discovery and
trial preparation on three plans of reorganization covering three groups of debtors. Today, the
Bankruptcy Court conducted and completed an all day trial, at the end of which the Bankruptcy
Court confirmed two of the three Chapter 11 plans. There was no time for the trial on the third
plan. It must be adjourned.

      Brooklyn Lender’s appeal brief is comprehensive and the designation of record is big.
Brooklyn Lender started working on its brief long before the Court ruled for the Appellees.

       In summary, I have had little time to work on the appeal, it is a time-consuming project,
and would be a heavy burden to finish by the June 7, 2021 deadline. On Tuesday, my co-counsel
asked Appellant to consent to an extension of time, but has not received an answer.

       Thank you for your courtesies.
                                                     Respectfully Submitted,

                                                     s/Mark Frankel

                                                     Mark Frankel

cc: Jennifer Recine (By Email)
    John Cahalan (By Email)                                       Extension granted. Appellee's brief due
                                                                  July 7, 2021.




                                                                                   May 28, 2021
